Exhibit 99.77E Sub-Item 77E – Legal Proceedings Heretofore Registrant reported environmental legal proceedings, pending in the District Court for the Eastern District of Pennsylvania, captionedBoarhead Farm Agreement Group v. Advanced Environmental Technology Corporation et al., No. 02-cv-3830, in which plaintiffs sought contribution and reimbursement from Registrant and others, in connection with a Super Fund site in Bucks County Pennsylvania. By agreement dated June 21, 2008, the Registrant agreed to pay plaintiffs for a release $501,516.39, of which Registrant paid $250,000 prior to the end of Registrant’s fiscal year and paid the balance on September 2, 2008.
